Citation Nr: 0401616	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  97-26 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The veteran has verified active military service from January 
1991 to September 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision which denied the 
veteran's claim of entitlement to a total disability rating 
based on individual unemployability due to service connected 
disability (TDIU).  The veteran appealed, and in December 
2001, the Board denied the claim.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In February 2003, while his 
case was pending at the Court, his representative, along with 
the Office of General Counsel for VA, who represents the 
Secretary of VA in legal proceedings before the Court, filed 
a joint motion requesting that the Court vacate the Board's 
decision.  That same month, pursuant to the Joint Motion, the 
Court issued an Order vacating the Board's December 2001 
decision and remanding the case for further development and 
adjudication.  


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 

A review of the veteran's claims file shows that in an April 
2002 decision, the Social Security Administration (SSA) 
granted disability benefits.  The SSA's decision was based, 
in part, on testimony from a neurologist, identified as "Dr. 
Charles Payne."  The claims file does not currently contain 
the SSA's transcript, or Dr. Payne's testimony.  The Board 
further notes that the SSA recommended that a medical review 
be conducted in one year.  On remand, these records should be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

In a letter, dated in November 2002, the veteran stated that 
he has been receiving treatment at the VA Medical Center 
(VAMC) in San Juan "from February 2001 to the present," 
that these records are relevant to his TDIU claim, that he 
has not received any other treatment, and he requested that 
the San Juan VAMC records should be obtained.  These 
treatment records are not currently associated with the 
claims file.  On remand, an attempt should be made to obtain 
records from the San Juan VAMC.  See 38 U.S.C. § 5103A (West 
2002); Bell v. Derwinski, 2 Vet. App. 611 (1992);  see also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995).  

Furthermore, the most recent examination report of record 
that contains findings pertaining to the veteran's service-
connected low back disability is dated in December 2002.  
This report contains very little the way of findings 
regarding functional loss.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  In addition, the report notes that the 
veteran is unemployable, but this statement is not 
accompanied by a rationalized explanation, and it follows a 
reference to a psychiatric evaluation report (apparently a 
December 2002 VA mental disorders examination report).  
However, the December 2002 VA mental disorders examination 
report does not indicate that the veteran is unemployable.  
The fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous examination which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Under the 
circumstances, the veteran should be scheduled for another 
examination of his spine.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  

In addition, there has been a significant change in the law 
during the pendency of this appeal with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-4 75, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  

Finally, by rating action in December 2002, the RO denied a 
claim of entitlement to an increased rating for service-
connected generalized anxiety disorder, evaluated as 10 
percent disabling.  In March 2003, a notice of disagreement 
was received as to this issue.  See 38 C.F.R. § 20.201 
(2003).  However, the RO has not issued a statement of the 
case on this issue, and no appeal has been perfected.  The 
Court has held that where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. for the following actions:

1.  After obtaining any necessary 
authorizations, an attempt should be made 
to obtain the veteran's SSA records, and 
to associate them with the claims file.

2.  The RO should attempt to obtain the 
veteran's treatment records from the San 
Juan VAMC for the period from February 
2001 to the present.

3.  The veteran should be afforded an 
examination of his lumbar spine to 
ascertain the severity and manifestations 
of his service connected disability.  All 
necessary tests and studies deemed 
necessary should be accomplished, but 
should include complete range of motion 
findings, and complaints and clinical 
findings should be reported in detail.  

a) In accordance with 38 C.F.R. §§ 4.40, 
4.45, VAOPGCPREC 36-97, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the 
examination report must also address any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  

b) If the veteran describes flare-ups of 
pain, the examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up that fact should be so 
stated and the reason should be 
explained.  

c) In addition, the examiner should 
comment on the effect of the veteran's 
service-connected disability upon his 
employability, to the exclusion of any 
non-service-connected disability.  In 
this regard, the examiner should review 
the veteran's entire medical history, 
prior to offering an assessment of 
industrial and social impairment directly 
due to his service-connected disability.  
The conclusions of the examiner should 
include a complete rationale for all 
opinions expressed.  The veteran's claims 
file must be made available to the 
examiner for review.  

4.  The RO must review the claims file 
and ensure that any other notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. 
No. 106-475 is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act are fully complied with and 
satisfied.  See 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2003).  The RO 
should also ensure compliance with VA's 
obligations under the VCAA as interpreted 
by Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

5.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.  

6.  The RO should issue the veteran and 
his representative a statement of the 
case with regard to the issue of 
entitlement to an increased rating for 
his service-connected generalized anxiety 
disorder.  The veteran should be informed 
of his appeal rights and of the actions 
necessary to perfect an appeal on this 
issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




